600 Travis, Suite 4200 Houston, Texas 77002 713.220.4200 Phone 713.220.4285 Fax andrewskurth.com Exhibit June 10, Enterprise Products Partners L.P. Enterprise Products Operating LLC 1100 Louisiana Street, 10th Floor Houston, Texas 77002 Ladies and Gentlemen: We have acted as special counsel to Enterprise Products Operating LLC, a Texas limited liability company (the “Operating LLC”), and Enterprise Products Partners L.P., a Delaware limited partnership (the “Guarantor”), in connection with the public offering of$500,000,000 aggregate principal amount of 4.60% Senior Notes due 2012 (the “Notes”) issued by the Operating LLC. The Notes are being guaranteed by the Guarantor pursuant to the guarantee (the “Guarantee”) included in the Indenture (as defined below). The Notes and the Guarantee are referred to collectively herein as the “Securities.” The Operating LLC and the Guarantor are referred to collectively herein as the “Obligors.” The Notes and the related Guarantee are being issued under an Indenture, dated as of October 4, 2004, among the Operating LLC, the Guarantor and Wells Fargo Bank,
